Case 2:19-cv-00407-JCB Document 53-4 Filed 06/25/20 PagelD.467 Page 1of3

EXHIBIT D

 
Case 2:19-cv-00407-JCB Document 53-4 Filed 06/25/20 PagelD.468 Page 2 of 3

August 31, 2018

Dear Mr. & Mrs. Watkins:

This tetter Is In response to your request for an explanation from Jordan School District as to why your
son Kggggis not being permitted to carry syringes pre-filled with insulin at school in connection with the
management of his diabetes.

As you know, the Office for Civil Rights has found that there was no violation of ggggy’s rights in
connection with this decision.

As you also know, extensive discussion has taken place previously regarding this issue, Including in the
unsuccessful confidential mediation with the OCR mediator that was held prior to the issuance of the
decision by OCR.

To raiterate, the District’s position is as follows:

1. Kgs extensive 504 pian, pursuant to which he has a 1:1 nurse assigned to provide for his
diabetes care, provides reasonable and effective medical care for Kgggqgywhile he is at school and
participating In school functions, including in emergency situations. Kgggaghas Full access to
District programs and has been provided with a free appropriate public education as required by
Section 504.

2. The District has not outright denied Kggggthe ability to carry pre-filled syringes. Rather, (qugugis
welcome to carry pre-filled syringes that are expressly designed for that purpose by the
manufacturer, i.e, pharmaceutically labeled insulin pens. We believe this is a reasonable
accommodation.

3. Other pre-filled syringes cannot be carried because:

a. The insulin that you wish to pre-fill the syringes with fs not approved for that use;
manufacturer’s Instructions expressly state as follows: “NOVOLOG® should not be
drawn into a syringe and stored for later use.” Similarly, FDA guidelines regarding
Novolog also state "Novolog should not be drawn into a syringe and stored fer later
use.” To alfow syringes to be pre-filled contrary to FDA and manufacturer's
recommendations is outside of industry safety standards and therefore not consistent
with the standard of care.

b. The syringe manufecturer (Becton Dickinson) stated in response to an inquiry about the

"safety of pre-filling insulin in its syringes as follows: “In response to your inquiry on
storing insulin in BD syringe; it is not recommended. In addition BD does not
manufacture prefilled Insulin syringes.” Similarly, Sanofi, another insulin manufacturer
has stated: "BD does not recommend that any of our syringes be prefilled more than a
few minutes in advance of the injection. There are no conclusive studies to determine
the safety or risks assoclated with this practice.”

¢. The District is not required to, and will not, assume the risk associated with deviations
from FDA guidance and manufacturer's instructions.

d. Finally, the pre-filled syringes you have requested for Kggugy to carry lack the additianal
safety features of the approved pharmaceutically pre-filled insulin pens (and other
Case 2:19-cv-00407-JCB Document 53-4 Filed 06/25/20 PagelD.469 Page 3 of 3

syringes commonly carried at school such as Epi-Pens) and pose an unacceptable risk of
injury to Kor other students.

We understand that you disagree with this determination that has been made by the Butterfield Canyon
$64 team in conjunction with JSD nurses and administrative staff. However, District administration has
been fully briefed on this matter and fully supports the team’s decision.

Finally, | have enclosed the 504 grievance procedures you requested. You are welcome to make use of
them at any ume.

Sincerely,

Or. Anthony Godfrey
